Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “each of the one or more engines own results” (line 9). The present phrase does not make sense with “engines” written as a plural. The examiner suggests that it should recite “each of the one or more engine’s own results” in the possessive, which means “the results of each of the one or more engines.” In addition, the last two lines recite “the one or more engines within the population.” However, the present claim makes no previous mention of a population; instead, it recites “a collection of one or more engines” (line 2). For the purposes of examination under prior art, the examiner will interpret the last two lines as though they recited “the one or more engines within the collection.”
Regarding Claim 3, it recites “The system of claim 1, further comprising dynamic optimization and adversarial configuration of real-time streaming data, wherein each of the one 
Regarding Claim 4, it contains several grammatical and spelling issues than render the claim indefinite. For grammatical agreement, “further comprises” (line 1) should recite “further comprising.” On line 2, “were each of the one or more engines” does not make sense, and should probably recite “where each of the one or more engines.” Line 3 recites “each of the one or more engines own results,” which should be “each of the one or more engine’s own results” as in claim 1. “Overtime” on line 3 should be written as two words, “over time” to refer to events taking place over a period of time (rather than an excessively long hockey game, for example). And it is unclear what is meant by “and an explicit external feedback loop . . .” because it forms a run-on sentence with the previous phrase. The examiner believes that it should be interpreted as “and generating an explicit external feedback loop . . .” in the same manner as the previous “generating” limitation of claim 4.
Regarding Claim 6, it recites “wherein the authenticity identification procedure comprise the one or more engines for dynamic optimization and adversarial configuration of real-time streaming data.” For grammatical correctness, the present phrase should recite s.” More significantly, it does not make sense for a procedure to comprise engines, and it is unclear how the phrase “for dynamic optimization and adversarial configuration of real-time streaming data” fits with the rest of the present limitation. And as described with respect to a similar limitation in claim 3, it is unclear what is meant by dynamic optimization of streaming data, or adversarial configuration of streaming data; streaming data are typically data that are simply received by a system, not dynamically optimized or “configured” in an adversarial way. Claim 1 recites one or more engines, but did not state that they perform dynamic optimization and adversarial configuration of real-time streaming data. So it is unclear if the present claim is further specifying the operations performed by the one or more engines or if the present claim refers to different or additional engines. For all of these reasons, the examiner is unable to make a meaningful interpretation of the present limitation. Finally, the last line recites “ingestion of injected synthetic misappropriation packet.” This phrase is missing an article, and the examiner believes that it should recite “ingestion of the injected synthetic misappropriation packet.”
Regarding Claim 7, it recites “identifying a resource distribution being initiated as a non-authentic resource distribution based on the one or more authenticity identification procedures.” Since the first limitation of claim 6 is indefinite, it cannot be determined what “the one or more authenticity identification procedures” means. It is further unclear because claim 6 recites a single authenticity identification procedure, so “one or more” authenticity identification procedures is undefined. For examination under prior art, the examiner is only able to make a general interpretation of the present limitation to have some relation to a non-authentic resource distribution. In addition, the present claim recites “reviewing the misappropriated resource distribution and identify the misappropriated resource distribution as an emerging misappropriation” (lines 5-6). For grammatical agreement, the present limitation should recite ing the misappropriated resource distribution as an emerging misappropriation.”
Regarding Claim 8, it recites “evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, such as assessing the reporting and evaluation responsibilities of the learning engines and dynamically optimizing the system configuration continuously.” The term “such as” indicates that the clause that follows is an example. It is impossible to know what other embodiments should be taken as similar or comparable to the example, so the bounds of the present claim are indefinite. For the purposes of examination under prior art, the examiner will disregard the portion of the present claim beginning with “such as.”
Regarding Claim 9, it recites “the one or more engines include one or more distributed targeting AI learning engines.” In the same manner as for a similar limitation in claim 3, it is unclear what is meant by a “targeting AI engines.” And the term “distributed” is indefinite because of the term “one or more”—it is not possible for one engine to be distributed. For all of these reasons, the examiner is unable to make a meaningful interpretation of the present limitations, and can only interpret the present claim to mean that an engine is pre-trained with misappropriation characteristics including predicated attack characteristics, randomized attack characteristics, and adversarial attack characteristics.
Regarding Claim 10, it recites “each engine checking explainability of the results of one or more engines and performs feature importance checks, statistical distribution checks, compliance checks, and accuracy of the one or more engines with adversarial test samples.” For grammatical agreement, the word “performs” should be “performing.” In addition, it is unclear what is meant by perform(ing) accuracy. For the purpose of examination under prior art, the checks of the one or more engines with adversarial test samples.”
Regarding Claim 11, it recites “one or more computer readable processing device” (lines 4-5). For grammatical correctness, the present phrase should recite “one or more computer readable processing devices.” The present claim also recites “the computer readable medium comprises configured” (lines 5-6). It appears that the word “configured” was inserted in error and should be deleted. Lines 7-8 recites “said computer processing device, said computer processing device performs . . .” However, the present claim previously recites one or more computer processing devices, so it cannot be determined which of the one or more computer processing devices is being referred to as “said” computer processing device. And finally, line 10 recites “each of the one or more engines own results”; in the same manner as for claim 1, the examiner believes that the present phrase should recite “each of the one or more engine’s own results.”
Regarding Claims 13, 15, 16, and 17, they recite limitations substantially identical to those of claims 4, 6, 7, and 10, respectively, so they are indefinite as detailed above.
Regarding Claim 18, it recites “each of the engines own results” in the same manner as claim 1, so it is indefinite for the same reasons.
Regarding Claim 20, it recites limitations substantially identical to those of claim 3, so it is indefinite as detailed above, and it too cannot be interpreted in a meaningful way for examination under prior art. 
Regarding Claim 21, it recites limitations substantially identical to those of claim 4, so it is indefinite as detailed above.
Regarding Claim 22, it recites limitations substantially identical to those of claim 8, so it is indefinite as detailed above. 
Regarding Claim 23, it recites limitations substantially identical to those of claim 9, so it is indefinite as detailed above. 
Regarding Claim 24, it recites limitations substantially identical to those of claim 10, so it is indefinite as detailed above. 
Regarding Claims 2, 5, 12, 14, and 19, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites steps of “self-evaluate an output . . .”, “evaluate an output . . .”, and “dynamically assign and change . . .” These are all mental processes of evaluation or judgement, which are abstract ideas. This judicial exception is not integrated into a practical application because there is no result beyond the mental processes of evaluation and assignment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of the claimed system are AI engines (which are software components), memory devices, and processing devices; all of these 
Regarding Claim 2, it further limits the self-evaluating of claim 1, so it too recites an abstract idea without significantly more.
Regarding Claim 3, it recites optimization, which is a mental process of evaluation, and configuration, which is a generic computing idea of making a setting. So it too recites an abstract idea without significantly more.
Regarding Claim 4, it recites monitoring, and generating a loop that performs evaluation. These too are mental processes of evaluation, so it recites an abstract idea without significantly more.
Regarding Claim 5, it further limits the dynamically assigning and changing the responsibilities of claim 1, so it too recites an abstract idea without significantly more.
Regarding Claim 8, it further limits the evaluating of claim 1, so it too recites an abstract idea without significantly more.
Regarding Claim 9, it simply includes additional generic software constructs (engines) with characteristics. These are generic computing components and are not recited to perform any functions, so they are abstract ideas without significantly more.
Regarding Claim 10, it further recites performing checks, which are abstract ideas of evaluation or judgement, so it too recites an abstract idea without significantly more.
Regarding Claim 11, it recites a method that performs steps substantially identical to that of claim 1, so it recites an abstract idea without significantly more for the same reasons.
Regarding Claims 12, 13, 14 and 17, they recite limitations substantially identical to those of claims 2, 4, 5, and 10, respectively, so they recite abstract ideas without significantly more for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al. (U.S. 2019/0228006, hereinafter “Tormasov”; based on provision application 62/619,144 which fully supports the teachings of the published application) in view of Jain et al. (U.S. 2018/0322004, hereinafter “Jain”).
Regarding Claim 1, Tormasov teaches a system for real-time dynamic conditioning (fig. 1; ¶ [0003] and [0025]), the system comprising:
one or more artificial intelligence (AI) engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices (figs. 1 and 2, machine learning modules 102; ¶ [0025] – [0026]; also fig. 4 and ¶ [0049] – [0051]), wherein the one or more processing devices are configured to execute the computer-readable program code to:

dynamically assign and change responsibilities of the one or more engines within the population (¶ [0030] and [0041]—retraining the model using corrective data is changing responsibilities of the engine).
Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not explicitly teach evaluate an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines.
However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
All of the claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the artificial intelligence engine evaluating output from other programs of Jain with the external entity evaluating an output of one or more engines of Tormasov to yield the predictable result of evaluating an output from other one or more engines within the 
Regarding Claim 11, Tormasov teaches a computer-implemented method for real-time dynamic conditioning (fig. 3; ¶ [0003], [0025], and [0044]), the method comprising:
providing one or more engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code(figs. 1 and 2, machine learning modules 102; ¶ [0025] – [0026]; also fig. 4 and ¶ [0049] – [0051]), such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
self-evaluate an output each of the one or more engines via performing policy checks and assessments on each of the one or more engines own results (¶ [0029] – [0030] and [0035]—the corrective module in the machine learning module {engine} self-evaluates output of the engine by checking compliance with policies); and
dynamically assign and change responsibilities of the one or more engines within the collection (¶ [0030] and [0041]—retraining the model using corrective data is changing responsibilities of the engine).
Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not 
However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
All of the claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the artificial intelligence engine evaluating output from other programs of Jain with the external entity evaluating an output of one or more engines of Tormasov to yield the predictable result of evaluating an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines. One would be motivated to make this combination for the purpose of reducing the amount of time an engine spends performing improperly by implementing automatic evaluation (Jain, ¶ [0026]).
Regarding Claims 2 and 12, Tormasov/Jain teaches self-evaluating each of the one or more engines further comprises implementing policies on fairness, explainability, and optimization criteria via the self-evaluation and assessment and control of the engine (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. 
Regarding Claims 4 and 13, Tormasov/Jain teaches fairness and compliance output monitoring comprising generating an implicit internal feedback loop, were each of the one or more engines evaluates each of the one or more engines results overtime (Tormasov, ¶ [0029] – [0030]—the evaluation and re-training generate an implicit internal feedback loop) and an explicit external feedback loop where the engines are responsible for evaluation and correcting other engine results (Jain, ¶ [0046] and [0050]—causing the second program {the engine} to stop or perform actions to minimize negative impacts is an external feedback loop).
Regarding Claims 5 and 14, Tormasov/Jain teaches dynamically assigning and changing the responsibilities of the one or more engines within the collection further comprises a point system for assessment of the output and forcing the one or more engines to comply with policies or regulations (Tormasov, ¶ [0035] – [0036]—an offset or coefficient factor is applied in altering the output and re-training {changing the responsibilities}, indicating a varying amount of correction being applied to reach a policy standard. This implies a point or scoring system to know how far the output is from the policy standard).
Regarding Claim 8, Tormasov/Jain teaches evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, such as assessing the reporting and evaluation responsibilities of the learning engines and dynamically optimizing the system configuration continuously (Tormasov, ¶ [0040] – [0042]—the use of a blockchain is a distrusted protocol that assesses integrity and quality of solutions to problems of fairness).
Regarding Claims 10 and 17, Tormasov/Jain teaches each engine checking explainability of the results of one or more engines (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output) and performs feature importance checks, statistical distribution checks, compliance checks, and accuracy of the one or more engines with adversarial test samples (Tormasov, ¶ [0008], [0031], [0037], and [0039]; and Jain, ¶ [0032], [0053], [0060] – [0061], [0086], and [0097] – [0098]).

Claims 6, 15, 18-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov in view of Jain, and further in view of Sol et al. (U.S. 2016/0019387, hereinafter “Sol”).
Regarding Claims 6 and 15, Tormasov/Jain teaches application to intrusion detection (Tormasov, ¶ [0003]), but does not specifically teach:
generating an authenticity identification procedure, wherein the authenticity identification procedure comprise the one or more engines for dynamic optimization and adversarial configuration of real-time streaming data;
building a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution;
injecting the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation; and

However, Sol teaches:
generating an authenticity identification procedure, wherein the authenticity identification procedure comprise the one or more engines for dynamic optimization and adversarial configuration of real-time streaming data (as explained above with respect to 35 U.S.C. 112(b), the examiner is unable to make a meaningful interpretation of this limitation);
building a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution (¶ [0057] – [0066]—the synthetic attack generator generates synthetic attacks in any of multiple forms such as a misappropriation packet);
injecting the synthetic misappropriation packet into a collection of the one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation (¶ [0066]); and
placing responsibility on the learning engines for reporting and evaluation for self- evaluation and correction of results from ingestion of injected synthetic misappropriation packet (¶ [0067] – [0069] and [0075]).
All of the claimed elements were known in Tormasov/Jain and Sol and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the synthetic misappropriation process of Sol with the AI engines of Tormasov/Jain to yield the predictable result of generating an authenticity identification 
Regarding Claim 18, Tormasov teaches a system for real-time dynamic conditioning (fig. 1; ¶ [0003] and [0025]), the system comprising:
one or more artificial intelligence (AI) engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices (figs. 1 and 2, machine learning modules 102; ¶ [0025] – [0026]; also fig. 4 and ¶ [0049] – [0051]), wherein the one or more processing devices are configured to execute the computer-readable program code to:
self-evaluate an output each of the one or more engines via performing policy checks and assessments on each of the one or more engines own results (¶ [0029] – [0030] and [0035]—the 
Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not explicitly teach the one or more processing devices are configured to:
evaluate an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines;
build a misappropriation packet for injection, wherein the misappropriation packet contains a version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution; and
inject the synthetic misappropriation packet into the collection of engines associated with an authenticity identification procedures for learning of the emerging misappropriation.
However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
These claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the artificial intelligence engine evaluating output from other programs of Jain with the external entity evaluating an output of one or more engines of Tormasov to yield 
Tormasov/Jain does not specifically teach the one or more processing devices are configured to:
build a misappropriation packet for injection, wherein the misappropriation packet contains a version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution; and
inject the synthetic misappropriation packet into the collection of engines associated with an authenticity identification procedures for learning of the emerging misappropriation.
However, Sol teaches a processing device configured to:
build a misappropriation packet for injection, wherein the misappropriation packet contains a version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution (¶ [0057] – [0066]—the synthetic attack generator generates synthetic attacks in any of multiple forms such as a misappropriation packet); and
inject the synthetic misappropriation packet into the collection of engines associated with an authenticity identification procedures for learning of the emerging misappropriation (¶ [0066]).

Regarding Claim 19, Tormasov/Jain/Sol teaches self-evaluating each of the one or more engines further comprises implementing policies on fairness, explainability, and optimization criteria via the self-evaluation and assessment and control of the engine(Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output).
Regarding Claim 21, Tormasov/Jain/Sol teaches fairness and compliance output monitoring comprising generating an implicit internal feedback loop, were each of the one or more engines evaluates each of the one or more engines results overtime (Tormasov, ¶ [0029] – [0030]—the evaluation and re-training generate an implicit internal feedback loop) and an 
Regarding Claim 22, Tormasov/Jain/Sol teaches evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, such as assessing the reporting and evaluation responsibilities of the learning engines and dynamically optimizing the system configuration continuously (Tormasov, ¶ [0040] – [0042]—the use of a blockchain is a distrusted protocol that assesses integrity and quality of solutions to problems of fairness).
Regarding Claim 24, Tormasov/Jain/Sol teaches each engine checking explainability of the results of one or more engines (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output) and performs feature importance checks, statistical distribution checks, compliance checks, and accuracy of the one or more engines with adversarial test samples (Tormasov, ¶ [0008], [0031], [0037], and [0039]; and Jain, ¶ [0032], [0053], [0060] – [0061], [0086], and [0097] – [0098]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov in view of Jain in view of Sol, and further in view of Schulman et al. (U.S. 2017/0034192, hereinafter “Schulman”).
Regarding Claims 7 and 16, Tormasov/Jain/Sol teaches:

reviewing the misappropriated resource distribution and identify the misappropriated resource distribution as an emerging misappropriation (Sol, ¶ [0028] – [0029] and [0038]).
Tormasov/Jain/Sol does not specifically teach:
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue; and
gathering data regarding communication with an individual of the misappropriated resource distribution.
However, Schulman teaches:
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue (¶ [0045] – [0055]—detected intrusions {misappropriated resource distributions} are diverted to a sandbox {alternate channel} for monitoring); and
gathering data regarding communication with an individual of the misappropriated resource distribution (¶ [0057] – [0058]).
All of the claimed elements were known in Tormasov/Jain/Sol and Schulman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the alternate channel of Schulman with the misappropriation handling of Tormasov/Jain/Sol to yield the predictable result of redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov in view of Jain, as applied to claim 1, above, and further in view of Ahmed et al. (U.S. 2017/0230408, hereinafter “Ahmed”).
Regarding Claim 9, Tormasov/Jain does not specifically teach the one or more engines include one or more distributed targeting AI learning engines pre-trained with misappropriation characteristics including predicated attack characteristics, randomized attack characteristics, and adversarial attack characteristics. However, Ahmed teaches one or more engines include one or more distributed targeting AI learning engines pre-trained with misappropriation characteristics including predicated attack characteristics, randomized attack characteristics, and adversarial attack characteristics (¶ [0023], [0037] – [0044], and [0048]—neural networks are trained on several types/classes of attacks, including data destruction {predicated characteristics}, port scanning {randomized characteristics}, and malicious code {adversarial characteristics}).
All of the claimed elements were known in Tormasov/Jain and Ahmed and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the learning engines pre-trained with multiple attack characteristics of Ahmed with the engines of Tormasov/Jain to yield the predictable result of the one or more engines including one or more distributed targeting AI learning engines pre-trained .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov in view of Jain in view of Sol, as applied to claim 18, above, and further in view of Ahmed.
Regarding Claim 23, Tormasov/Jain does not specifically teach the one or more engines include one or more distributed targeting AI learning engines pre-trained with misappropriation characteristics including predicated attack characteristics, randomized attack characteristics, and adversarial attack characteristics. However, Ahmed teaches one or more engines include one or more distributed targeting AI learning engines pre-trained with misappropriation characteristics including predicated attack characteristics, randomized attack characteristics, and adversarial attack characteristics (¶ [0023], [0037] – [0044], and [0048]—neural networks are trained on several types/classes of attacks, including data destruction {predicated characteristics}, port scanning {randomized characteristics}, and malicious code {adversarial characteristics}).
All of the claimed elements were known in Tormasov/Jain/Sol and Ahmed and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the learning engines pre-trained with multiple attack characteristics of Ahmed with the engines of Tormasov/Jain/Sol to yield the predictable result of the one or more engines including one or more distributed targeting AI learning engines pre-trained with misappropriation characteristics including predicated attack characteristics, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Schulman et al. (U.S. 2017/0034192) teaches intrusion detection that allows intrusions to continue in a “sandbox” (separate channel) to gather more information about them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAL SCHNEE/Primary Examiner, Art Unit 2125